 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10

11 JACQUELINE CASTILLO,                                   )   Case No. 3:18-cv-00796-TSH
                                                          )
12                     Plaintiff,                         )   [PROPOSED] ORDER GRANTING
                                                          )   STIPULATION TO DISMISS ENTIRE
13              vs.                                       )   ACTION WITH PREJUDICE
                                                          )
14 UNUM LIFE INSURANCE COMPANY OF                         )   Judge: Thomas S. Hixson
   AMERICA,                                               )   Ctrm: A, 15th Floor
15                                                        )
              Defendant.                                  )   Complaint Filed: February 6, 2018
16                                                        )

17
                Based upon the stipulation of the parties and for good cause shown,
18
                IT IS HEREBY ORDERED that this action, Case No. 3:18-cv-00796-TSH, is dismissed in
19
     its entirety as to all defendants, with prejudice.
20
                IT IS HEREBY FURTHER ORDERED that all dates set in this matter are vacated and
21
     taken off the Court’s calendar.
22
                IT IS HEREBY FURTHER ORDERED that each party shall bear its or her own attorneys’
23
     fees and costs in this matter.
24
                IT IS SO ORDERED.
25
          May 16,
26 Dated: _________________2019
                                                   MAGISTRATE JUDGE THOMAS S. HIXSON
27                                                 UNITED STATES DISTRICT COURT JUDGE
28

                                                          1                       Case No. 3:18-cv-00796-TSH
                                                                [PROPOSED] ORDER GRANTING STIPULATION TO
                                                                     DISMISS ENTIRE ACTION WITH PREJUDICE
     169583.1
